DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 25 May 2019 and 24 November 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a series of steps instructing how to compare numbers using software. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are conventional computer functions. The comparison does not result in a tangible action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plaintext space has remainder operation with a natural number as modulo in the encryption scheme".  The term, “has” in this limitation seems to be grammatically incorrect and unclear. Further, this plaintext space is not mentioned again in the claim or dependent claims, and it is unclear how it fits as a limitation of the claimed invention. This issue is repeated in independent claims 6 and 11.
Claim 1 further recites the limitation "determine which of the two numerical values corresponding to the two value comparison tags is greater or equal".  It is unclear how a determination can be made as to which of the two tags is equal, as if one is equal, the other must be as well. This issue is repeated in independent claims 6 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al., USPN 2013/0318351.
With regard to claims 1, 6, and 11, Hirano discloses a value comparison server including a processor and a memory (0016, 0117-0119), wherein the memory holds a first secret key (0175) and a plurality of value comparison tags (comparison ciphertext, 0143), each of the plurality of value comparison tags corresponds to each of a plurality of numerical values (biometric information, 0124), each of the plurality of value comparison tags is a ciphertext obtained by encrypting each of the plurality of numerical values (0124) with an encryption scheme having an additive homomorphism by using a plurality of secret keys including the first secret key (0175, 0215) and by using a first parameter (random number), a plaintext space has remainder operation with a natural number as modulo in the encryption scheme (0218), and wherein the processor is configured to, in value comparison processing generate a value used for comparing two numerical values corresponding to two value comparison tags included in the plurality of value comparison tags from the first secret key and the two value comparison tags by using the additive homomorphism (0020, 0212), and determine which of the two numerical values corresponding to the two value comparison tags is greater or equal 
With regard to claims 2, 3, 7, and 8, Hirano discloses the server of claim 1, as outlined above, and further discloses using mathematical formulas that read on the formula expressed in claims 2 and 3 (0478-0486).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 8, and 10 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Veugen, USPN 2015/0089243.
With regard to claims 5 and 10, Hirano discloses the server of claim 1, as outlined above, and further discloses the memory holds a value comparison tag corresponding to a threshold (0402), wherein the memory holds an encrypted numerical value obtained by encrypting each of the plurality of numerical values with a secret key different from the first secret key, in association with the value comparison tag (0150, 
With regard to claims 2, 3, 7, and 8, Hirano discloses the server of claim 1, as outlined above, and further discloses using mathematical formulas that read on the formula expressed in claims 2 and 3 (0478-0486). Hirano does not specifically disclose the exact algorithm of claims 2 and 3. The examiner takes official notice that it is well known in the art to use algorithms for encryption, as taught by Hirano. It would have been obvious for one of ordinary skill in the art, prior to the instant effective priority date, to use a variation of the algorithm Hirano is the server of Hirano for the motivation of improved security, a stated motivation of Hirano (0272).
Allowable Subject Matter
Claims 4 and 9, as best understood, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 101 and 112 rejection issues were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 4 and 9, Hirano discloses the server of claim 1, as outlined above, but dies not disclose that the tags cannot be decrypted with the secret keys nor that the comparison results should be sorted. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective priority date, to implement these limitations in the server of Hirano without the benefit of hindsight, since there is no seen motivation to do so.
Cited references
Fu et al., USPN 2020/0184082, is seen as a relevant reference that is cited, but not used toward a rejection, because it was not filed before the instant effective priority date.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB LIPMAN/Primary Examiner, Art Unit 2434